                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

  UNITED STATES OF AMERICA,                PO-19-05232-GF-JTJ

              Plaintiff,                   VIOLATION:
                                           7354470
       vs.                                 Location Code: M13

  JOSEPH E. GHAHARI,                       ORDER

              Defendant.


      Based upon the United States’ motion to accept the defendant’s payment of

a $20 fine and $30 processing fee for violation 7354470 (for a total of $50), and for

good cause shown, IT IS ORDERED that the $50 fine ($20 fine and $30

processing fee) paid by the defendant is accepted as a full adjudication of violation

7354470. IT IS FURTHER ORDERED that the initial appearance scheduled for

March 5, 2020, is VACATED.

      DATED this 4th day of March, 2020.
